Title: From George Washington to Major General William Heath, 29 April 1778
From: Washington, George
To: Heath, William



Dear Sir,
Valley Forge 29th April 1778

Your two favors of the 6th & 13th Inst., have been duly received.
I am glad to hear that General Burgoyne is gone, & wish his departure

had been much earlier. At the time of his Capture he certainly must have entertained very favourable impressions of our force, & perhaps in point of good policy he should have been allowed to depart, before they were in the smallest degree done away, & before he could have obtained any accurate Ideas of our affairs. He must yet, in vindication of his conduct, speak largely of our Powers.
I received a quantity of Wax from Reading, which I presume, was what you sent.
The resignation of so many good Officers is a painful circumstance whether it proceeds from choice, or necessity. You must indulge Captain Sewal, taking care that his recruiting & regimental accounts are previously setled.
It is astonishing that Officers will, in direct violation of the resolution of Congress—my recruiting instructions and the most evident principles of policy, founded in experience, persevere in inlisting Deserters from the British Army. Supposing it might be done in any case, yet there is every possible objection to the measure in the instance of Deserters from General Burgoynes Army. These Troops did not originally come into our hands thr’o choice—they were conquered—brought to our possession by compulsion. Those apprehensions of punishment in case of return, which may operate on the minds of Deserters, they feel nothing of. So far from the most distant chance of punishment they will be applauded by the Commanders of the British Army, for their fidelity & attachment to their Prince, and their inlisting with us, will be considered as a high stroke of policy and the only probable mode they could adopt to effect their escape. We are counting on Men, who cannot be confided in, & who will embrace the earliest opportunity to leave us & strengthen the Enemy, at the expence of Arms—Cloaths & bounty on our part. But very few, if any of those who Deserted from General Burgoyne and who came on with the two detachments under Lieutenant Colo. Smith, now remain with him—they are gone. In like manner, a detachment from Colo. Henley, which Marched from Boston 60 strong arrived here two or three days ago with 13 Men only, & had it not been for a detachment of New Hampshire Troops, it is highly probable One of ’em would not have been seen. Thirty of the 60 are now in Easton Jail, having formed a plan at that place to go off in a body—the rest except 13 had escaped before. If we would wish to reinforce the Enemy with the whole of Mr Burgoynes Army, we cannot pursue a mode that will be more effectual or more certain, than to inlist it in our service; but it may be done with less injury by sending them the men—unarmed—without Cloaths & without paying ’em an exorbitant bounty.
If nothing else will restrain Officers from pursuing such a pernicious

—ruinous practice, they must be made to pay for all expences and losses occasioned by it. Indeed there is nothing that can compensate for the injury.
Colo. Heister, who was intended to be the object of the flag to Halifax, so far as the Board of War directed, is returned. He arrived at Philadelphia a few days ago, and was discharged.
You seem to be pressed hard for money. The price of articles has got to such a pitch, That it will be difficult to furnish the necessary supplies. I have transmitted an extract of your Letter to Congress upon this subject.
I would wish you to communicate to the General assembly, that part of this Letter which relates to the inlisting of Deserters. It is more than probable, Men under that description may be made up in the Quotas furnished by some of their Towns. I am Dr Sir With great regard your most Obet Servt

Go: Washington

